Case: 13-10351      Document: 00512435375         Page: 1    Date Filed: 11/08/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                    No. 13-10351                             November 8, 2013
                                  Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
RONNIE HALTON,

                                                 Plaintiff-Appellant

v.

STEPHEN        DUPLANTIS;         DALLAS        COUNTY        PUBLIC       DEFENDERS
OFFICE,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:12-CV-4274


Before JONES, CLEMENT, and PRADO, Circuit Judges.
PER CURIAM: *
       Ronnie Halton, Texas prisoner # 11082665, filed a civil rights suit
against Stephen Duplantis, Assistant Public Defender, and the Dallas County
Public Defender’s Office alleging ineffective assistance of counsel related to his
guilty plea conviction for aggravated assault with a deadly weapon. Halton
seeks leave to proceed in forma pauperis (IFP) to appeal the district court’s



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10351     Document: 00512435375     Page: 2    Date Filed: 11/08/2013


                                  No. 13-10351

dismissal of his 42 U.S.C. § 1983 complaint for failure to state a claim. The
district court denied Halton leave to proceed IFP on appeal, certifying that his
appeal would not be taken in good faith. See 28 U.S.C. § 1915(a)(3). By moving
for leave to proceed IFP, Halton is challenging the district court’s certification
that his appeal is not taken in good faith. See Baugh v. Taylor, 117 F.3d 197,
202 (5th Cir. 1997); FED. R. APP. P. 24(a)(5).
      In this court, Halton does not address the district court’s determination
that Duplantis was not a state actor and that the Public Defender’s Office was
not a jural entity.   Accordingly, he has abandoned any challenge to that
determination, see Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d
744, 748 (5th Cir. 1987), and has failed to demonstrate that his “appeal
involves legal points arguable on their merits.” Howard v. King, 707 F.2d 215,
220 (5th Cir. 1983) (internal quotation marks and citation omitted). Because
Halton has not shown that his appeal involves a nonfrivolous issue, we deny
his motion to proceed IFP on appeal and dismiss his appeal as frivolous. See
Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.           His motion to compel
production of documents is also denied.
      The district court’s dismissal of the complaint for failure to state a claim
and this court’s dismissal of his appeal as frivolous count as two strikes for
purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-
88 (5th Cir. 1996). We warn Halton that if he accumulates at least three
strikes under § 1915(g), he may not proceed IFP in any civil action or appeal
filed in a court of the United States while he is incarcerated or detained in any
facility unless he is under imminent danger of serious physical injury. See
§ 1915(g).
      MOTIONS DENIED; APPEAL DISMISSED; § 1915(g) WARNING
ISSUED.



                                        2